Citation Nr: 1417802	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  13-31 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right knee disorder.  

2.  Entitlement to service connection for a right knee disorder


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to September 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  

In January 2014, subsequent to the RO's November 2013 statement of the case, the Veteran submitted additional Boston VA Medical Center (VAMC) treatment records in support of his claim.  These records were accompanied by a waiver of AOJ consideration.  38 C.F.R. § 20.1304.  

The Veteran's Virtual VA claims file reveals records from Manchester VAMC and Boston VAMC; however, the RO considered these records in the November 2013 statement of the case.  Veterans Benefits Management System (VBMS) shows a copy of the June 2013 rating decision on appeal, also available in the paper claims file; and new January 2014 claims irrelevant to the issues on appeal.

In January 2014, the Veteran raised claims for an increased evaluation for Dysthymic disorder and TDIU.  These claims have not yet been adjudicated and are REFERRED to the RO for appropriate action.

The issue of entitlement to service connection for a right knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In a January 2004 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a right knee disorder on the basis that the evidence of record failed to show current complaints regarding his right knee.  The RO informed the Veteran of that decision and of his appellate rights in February 2004, but he did not file an appeal.  The Veteran also filed no evidence pertaining to the claim within one year of the issuance of that decision.

2.  The Veteran's current VA treatment records, submitted since the January 2004 rating decision, establish evidence of a current right knee disorder.  

3.  The evidence received subsequent to the January 2004 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a right knee disorder.  


CONCLUSIONS OF LAW

1.  The January 2004 rating decision denying service connection for a right knee disorder is final.  38 U.S.C.A. §§ 7105(b)(1), 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2013).  

2.  Evidence received since the January 2004 rating decision is new and material, and the claim of entitlement to service connection for a right knee disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required.

Initially, the Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claim of entitlement to service connection for a right knee disorder.  The RO denied that claim in a January 2004 rating decision, citing the lack of complaint regarding any current right knee problem.  That decision became final when the Veteran failed to file any notice of disagreement or new evidence within one year of the date on which notice of the decision was issued.  See 38 C.F.R. § 20.1103 (2013); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011)

At the time of the January 2004 rating decision, the evidence included Reno VAMC treatment records showing no treatment or diagnosis for any right knee disorder.  The RO denied the claim, in part, because there was no current complaint regarding the right knee.  Subsequent to the January 2004 rating decision, the Manchester VAMC and Boston VAMC treatment records associated with his Virtual VA file in in June 2013 and November 2013 show a March 2013 MRI report listing a medial meniscal tear and a June 2013 assessment of possible refractory synovitis.  As evidence of a current disability was not present at the time of the January 2004 rating decision, and the Veteran has supplied new evidence as to this missing material element of his claim; the VA treatment records establish new and material evidence sufficient to reopen the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence has been received, the claim of entitlement to service connection for a right knee disorder is reopened; and to this extent only, the appeal is granted.  


REMAND

The record contains evidence of a current disability, lay statements of a "twisting injury" during service and the June 2013 private medical treatment records suggest that the current diagnosis for a meniscal tear may be related to the Veteran's service.  Accordingly, a VA examination to obtain an etiological opinion concerning the right knee disorder is necessary.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

On remand, any outstanding VA treatment records should be obtained.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding records from the Boston VAMC and Manchester VAMC for treatment following November 2013.  

2.  After any outstanding treatment records have been obtained, schedule the Veteran for an appropriate VA examination(s) to determine the nature and likely etiology of any right knee disorder that may be present.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  For purposes of this opinion, the examiner should presume that the Veteran did not have a right knee disorder prior to his military service.

The examiner should identify all current right knee disorders.  For each diagnosis identified, he or she should state whether it is at least as likely (50 percent or higher probability) that the disorder is causally or etiologically related to his military service.  The examiner should comment on the Veteran's report of falling down a ladder and sustaining a "twisting injury" to his right knee.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the remanded claim.  If the benefits sought on appeal are not granted in full, provide the Veteran and his representative with a supplemental statement of the case, and allow an appropriate time for response prior to returning the case to the Board for further appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
H. SEESEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


